       Case 1:20-cv-06637-AJN-BCM Document 7 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                     9/2/2020
  David Martin Heber,

                         Plaintiff,
                                                                                 20-cv-6637 (AJN)
                 –v–
                                                                                      ORDER
  EOS CCA,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On August 19, 2020, Defendant removed this action from New York Supreme Court.

Dkt. No. 1. Shortly thereafter, Defendant filed a motion for a more definite statement under

Federal Rule of Civil Procedure 12(e). Dkt. No. 5.

       If Plaintiff wishes to file an opposition brief, he must do so no later than September 24,

2020. Defendant may then file a reply no later than October 2, 2020.

       Defendant is further directed to serve a copy of this Order on Plaintiff and file an

affidavit of service after doing so on the docket.



       SO ORDERED.

 Dated: August 31, 2020
        New York, New York                           ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
